 


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

BLENKER BUILDING SYSTEMS, INC.,

         Plaintiff,                                 JUDGMENT IN A CIVIL CASE

    v.                                                  Case No. 17-cv-838-jdp

ARRAY FINANCIAL SERVICES, INC.,

         Defendant.


      This action came before the court for consideration with District Judge
James D. Peterson presiding. The issues have been considered and a decision has
been rendered.


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Array Financial Services, Inc. against plaintiff Blenker Building Systems,

Inc. dismissing the case.




         s/ K. Frederickson, Deputy Clerk                   October 12, 2018
         Peter Oppeneer, Clerk of Court                          Date




 
